Execution Copy Exhibit 10.18 [***] Certain information in this document has been omitted and filed separately with the Securities and Exchange Commission. Confidential treatment has been requested with respect to the omitted portions. FIRST AMENDMENT TO LICENSE AGREEMENT BETWEEN NOVAN, INC. AND SATO PHARMACEUTICAL CO., LTD. This First Amendment to the License Agreement (the “Amendment”) is made and entered into as of January 12, 2017 (the “Amendment Effective Date”) by and between Novan, Inc., a Delaware corporation having an address at 4105 Hopson Road, Morrisville, North Carolina 27560, USA (“Novan”) and Sato Pharmaceutical Co., Ltd., a Japanese corporation having an address at 1-5-27, Moto-Akasaka, Minato-ku, Tokyo 107-0051, Japan (“Sato”), and amends that certain License Agreement between Novan and Sato, dated as of January 12, 2017 (the “Agreement”). RECITALS WHEREAS, Novan and Sato are parties to the Agreement; and WHEREAS, Novan and Sato desire to amend certain payment terms and conditions of the Agreement as provided below. NOW THEREFORE, in consideration of the mutual covenants contained herein, the Parties hereto agree as follows: AGREEMENT 1. Defined Terms.All capitalized terms used herein but not defined herein shall have the meanings given to such terms in the Agreement. 2. Section 14.1.Section 14.1 shall be amended and restated in its entirety to read as follows: 14.1Payments.In consideration of the licenses and other rights granted to Sato herein, Sato shall pay to Novan the following one-time, lump sum payments on occurrence of the corresponding events.
